MEMORANDUM ***
John Bach, a former practicing lawyer, appeals pro se the district court’s judgment in favor of defendants in his action asserting claims pursuant to 42 U.S.C. §§ 1981, 1982, 1983, 1985, and 1986, 18 U.S.C. §§ 1961-64, California statutory law, and Idaho statutory and common law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, see Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and its dismissal for failure to state a claim. See Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir.2001). We affirm.
The district court properly granted summary judgment because Bach failed to raise a genuine issue of material fact as to any of his claims against Donald Harris, Shan Perry, and Charles Homer, individually and d/b/a Holden, Kidwell, Hahn & Crapo. Bach also failed to raise a genuine issue of material fact as to his 42 U.S.C. § 1983 claim against Colin Luke, Ryan Kaufman, Laura Lowry and Teton County. *769See Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001).
The district court did not err in dismissing with prejudice all of Bach’s remaining federal claims for failure to state a claim under Fed. R. Civ. P 12(b)(6). Bach’s amended complaint failed to identify specific defendants and specific actions that violated 42 U.S.C. §§ 1981, 1982, 1983, 1985, 1986 or RICO. Further amendment would have been futile, as, despite numerous opportunities, Bach never presented facts sufficient to state a claim. Therefore, the district court did not err when it dismissed Bach’s claims with prejudice and did not abuse its discretion when it did not permit Bach to file a third amended complaint. See Albrecht v. Lund, 845 F.2d 193, 195-96, amended by 856 F.2d 111 (9th Cir.1988).
The district court did not abuse its discretion in limiting discovery and in striking those portions of Bach’s declarations which were repetitive, inadmissible or based on speculation and conjecture.
Due process does not require the district court to hold oral argument before ruling on pending motions. See Morrow v. Topping, 437 F.2d 1155, 1156 (9th Cir.1971). Bach had notice of the motions and opportunity to respond.
The district court did not abuse its discretion when it denied Bach’s post-judgment motion for a “new trial,” to alter or amend the judgment or for an order of relief from judgment. Bach failed to present any grounds for such relief. See 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999).
The district court did not abuse its discretion by awarding defendants a total of $78, 661.90 in attorneys’ fees and determining Bach’s litigation conduct to be frivolous, unreasonable, without foundation and meritless. See Franceschi v. Schwartz, 57 F.3d 828, 832 (9th Cir.1995).
We grant the requests of Teton County, Bank of Commerce, and the State of Idaho for attorney’s fees on appeal under 42 U.S.C. § 1988(b) because Bach’s filing of the instant appeal in this case, in which he sought treble damages of $30,000,000 and his attorneys’ fees and costs, was frivolous, unreasonable, without foundation and meritless. The determination of an appropriate amount of fees on appeal is referred to the court’s Appellate Commissioner, Peter L. Shaw, who shall have authority to enter an order awarding fees. See 9th Cir. R. 39-1.9.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Teton County's motion to strike Appellant’s Citation of Most Recent Case Decisions is granted. Bach’s motion for oral argument on appeal is denied.